Carriers; transportation services. — Plaintiffs sue to recover $40,900 for transportation services allegedly performed for defendant which services defendant admitted but asserted by way of answer and claim for setoff that plaintiffs were indebted to defendant in a like amount for damage to a diesel locomotive owned by defendant, and that plaintiffs were also indebted to defendant in connection with certain Part Y Interstate Commerce Act loans. The case came before the court on a memorandum report for entry of judgment and setoff submitted by a commissioner of the court, stating that subsequent to the time plaintiffs filed their request for admission of facts, defendant filed its response thereto, and an answer and claim for setoff wherein it pleaded that should the court enter judgment for plaintiffs, such judgment should be set off against claims asserted against the New York, New Haven and Hartford Railroad Company by defendant in proceedings for the reorganization of plaintiffs’ debtor, which claims arose out of the Part V Interstate Commerce Act loans. There is also before the court a stipulation of judgment and setoff filed by the parties on March 24, 1966, stating that plaintiffs proposed an offer in compromise settlement of the claims stated in their petition which offer was duly accepted by defendant, whereby the parties agreed that judgment be entered for plaintiffs in the sum of $21,900, without costs, and that the judgment be set off by defendant in partial reduction of the unpaid principal amount of the aforesaid loans represented by the claims filed in the above mentioned reorganization proceedings. On April 1, 1966, the court ordered that judgment be entered for plaintiffs in the sum of $27,900 without costs and be set off by defendant in partial reduction of the unpaid principal amount of the Part Y loans represented by the claims filed by defendant in the above mentioned reorganization proceedings.